Citation Nr: 0334486	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-16 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of a shell fragment wounds to right 
muscle group XII, currently evaluated as 20 percent 
disabling. 

2.  Entitlement to an increased rating for the service-
connected residuals of a shell fragment wounds to left muscle 
group XII, currently evaluated as 20 percent disabling.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  







REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.  

This matter came before the Board of Veterans' Appeals 
(Board) from a March 2002 decision by the RO.  

A videoconference hearing was scheduled to be held in January 
2003, but the veteran cancelled this hearing.    



REMAND

The veteran and his representative contend, in substance, 
that the veteran's service-connected residuals of shell 
fragment wounds to the group XII muscles of both lower 
extremities are more disabling than evaluated, and that the 
veteran is totally disabled for compensation purposes based 
on individual unemployability.  

Initially, it is noted that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)) and the regulations 
implementing it are applicable to the veteran's claims.  
Among other things, this law modified VA's duties to notify 
and assist claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) 
(West 2002); 38 C.F.R. § § 3.159(a)-(c) (2003).  

VA in this regard is required to notify the claimant and the 
claimant's representative, if any, of the evidence necessary 
to complete the application for the benefit sought, as well 
as of its efforts to procure relevant evidence.  As well, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a) (West 2002).  Moreover, required 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106.  

A claim may be decided without providing additional 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  See 38 U.S.C.A. § 5103A (West 2002).  

The record reflects that in December 2001, the RO sent the 
veteran a letter that was intended to comply with the 
notification requirements of the VCAA.  However, this 
notification is defective because the veteran was not clearly 
informed of the time limit for submitting information or 
evidence under 38 U.S.C.A. § 5103(b).  

Specifically, the RO informed the veteran that it would 
decide his claims on the evidence of record if he did not 
respond within 60 days but also essentially informed him that 
he would be afforded a period of one year in which to submit 
the requested evidence and information.  

In addition, this letter was written in terms of how the 
veteran would go about establishing service connection for 
alleged disabilities as opposed to what evidence was 
necessary to warrant an increase in his service-connected 
disabilities.  

In any event, the Board is of the opinion that at this point 
further development of these claims is required prior to 
appellate adjudication, to specifically include the 
accomplishment of a VA examination.  

In this regard, the Board is of the opinion that a VA general 
examination accomplished in March 2002 was inadequate, 
chiefly because the examiner failed to address any findings 
related to the veteran's service-connected residuals of shell 
fragment wounds to the lower extremities.  

As well, the Board notes that the examiner took it upon 
herself to essentially address the merits of the veteran's 
claim for a total rating for compensation purposes based on 
individual unemployability, and finds that such was 
inappropriate; and, as the examiner is not a rating 
specialist and is not otherwise involved in the adjudication 
of this matter, such comments are wholly irrelevant and could 
be seen as prejudicial.  

In view of the above, these claims are REMANDED to the RO for 
the following action:

1.  With regard to all the issues on 
appeal, the RO should take appropriate 
steps to send the veteran and his 
representative a letter providing the 
notice required under 38 U.S.C.A. § 5103.  
The RO should inform the veteran that any 
evidence and information submitted in 
response to the letter must be received 
by the RO within one year of the date of 
the RO's letter and that he should inform 
the RO if he desires to waive the one-
year period for response.  

2.  Thereafter, the veteran should be 
afforded an VA examination in order to 
determine the nature and severity of his 
service-connected residuals of a shell 
fragment wounds to right muscle group 
XII, and residuals of a shell fragment 
wounds to left muscle group XII.  The 
claims folder should be provided to the 
examiner for review.  All necessary 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  Among other things, the 
examiner should provide an opinion as to 
whether the veteran is unable to secure 
or follow a substantially gainful 
occupation as a result of his service-
connected disabilities alone.  To the 
extent that the veteran's nonservice 
connected disabilities prevent an 
adequate assessment of his service-
connected disabilities, such should be 
clearly indicated in the examination 
report.  

3.  The RO should then undertake any 
other indicated development. 

4.   Then, after providing the veteran 
and his representative with the 
appropriate time to submit additional 
evidence - see Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir., September 22, 2003)) - the RO 
should review all of the evidence of 
record, including any new evidence, and 
readjudicate the above listed claims on 
appeal.  If the benefits sought on appeal 
are not granted an appropriate 
Supplemental Statement of the Case should 
be furnished to the veteran and his 
representative.  They should also be 
afforded an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




